Jackson, Chief Justice.
An instrument which has, at the end of the note, the words “ signed and sealed,” followed by the signature and the scroll for a seal with “L. S.” written across it, is equivalent to (he words, “ witness my hand and seal,” followed in the same way, and is a compliance with the statute, Code, §2915, which enacts that “no instrument shall be considered under seal, unless so recited in the body of the instrument.” “ Signed and sealed” are as much in the body of the instrument as “ witness my hand and seal” in *99the same place in the note is. That the last named words in that place are sufficient if followed by the representation of the seal, see 72 Ga. 898; Willhelms vs. Partoine and 69 Ga. 762, Brooks vs. M. C. & J. F. Kiser.
Judgment affirmed.